On Petition for Rehearing.
Eobt, J.
7. It is the duty of the township trustee to sign a contract with the bidder whose bid is approved by the advisory board. The necessity for the erection of a new schoolhouse is fixed, so far as the trustee is concerned, by his prior action. §8085i Burns 1901, Acts 1899, p. 150, §9. It was not intended by the legislature that such trustee should hold a supervisory power over the board which was expressly created as a check upon him. Neither was it intended to make the advisory board, selected by and from the persons who pay the tax which is to be expended, dependent upon and inferior to the board of county commissioners in respect to such township affairs. The act of 1875 (Acts 1875, p. 16_2) was demonstrated to be ineffective and inadequate. It was superseded and replaced by the act of 1899, supra. A different contention forming the basis of appellant’s argument in support of its petition for a rehearing, such petition is overruled.